Citation Nr: 0210749	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-13-651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
right ear hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
loss of vision.  

(The issue of entitlement to service connection for a 
prostate disorder will be the subject of a later decision.)  

(The issue of entitlement to service connection for low back 
strain with spina bifida occulta will be the subject of a 
later decision.)  

(The issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a disability, claimed as 
due to or aggravated by hospitalization or medical or 
surgical treatment provided by the Department of Veterans 
Affairs will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1965, and from September 1984 to July 1987.  

This matter arises from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  As a 
preliminary matter, the Board observes that the veteran 
appears to have raised an issue regarding entitlement to 
service connection for tinnitus.  Such issue has not been 
addressed or developed, and is accordingly referred back to 
the RO for any appropriate action.  

The Board is currently undertaking additional development 
with respect to the issues of entitlement to service 
connection for a prostate disorder, and for low back strain 
with spina bifida occulta, in addition to the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disability claimed as due to or 
aggravated by hospitalization, or medical or surgical 
treatment provided by the Department of Veterans Affairs, 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice of development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving the 
required notice and reviewing any response to the notice, the 
Board will prepare separate decisions addressing those 
issues.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues of whether new and 
material evidence has been submitted to reopen previously 
denied claims for service connection for right ear hearing 
loss and for loss of vision.  

2.  A February 1988 rating decision by the RO denied service 
connection for hearing loss and for loss of vision.  

3.  The evidence submitted since the RO's February 1988 
decision is cumulative or duplicative of evidence previously 
submitted, and does not bear directly or substantially on the 
issues under consideration.  Moreover, the evidence is not of 
such significance that it must be considered in order to 
fairly decide the merits of the veteran's claims for service 
connection for right ear hearing loss and for loss of vision.  



CONCLUSIONS OF LAW

1.  The February 1988 rating decision by the RO, denying his 
claims for service connection for hearing loss and for loss 
of vision, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The evidence received since the RO's February 1988 rating 
decision is new and material, and the veteran's claims for 
service connection for right ear hearing loss and for loss of 
vision have not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran currently maintains that he experiences hearing 
loss in his right ear and loss of vision which he claims were 
incurred in his periods of active service.  In that regard, 
he maintains that he has submitted new and material evidence 
to reopen the previously denied claims for service 
connection.  

The veteran's initial claim for service connection for 
hearing loss and for loss of vision was denied by a February 
1988 rating decision by the RO.  The veteran did not appeal 
that decision, which subsequently became final.  As such, his 
claims for service connection for right ear hearing loss and 
for loss of vision may only be reopened if new and material 
evidence is submitted.  See generally 38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) to reopen the prior claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C.A. § 5108 (West 1991); Hodge v. West, 155 F.3d. 
1356, 1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with evidence previously submitted, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (now codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA eliminated 
the concept of a "well-grounded claim," and provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist.  The provisions of the 
VCAA generally apply to all claims for VA benefits, but with 
respect to claims involving whether new and material evidence 
has been submitted to reopen previously denied claims for 
service connection, the veteran must still submit new and 
material evidence to reopen the previously denied claims.  

Under the VCAA, however, the VA does have a duty to notify 
the veteran of what types of evidence constitute new and 
material evidence, and what sort of evidence is necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, in such cases, the VA has a 
duty to assist a claimant in obtaining evidence he or she has 
identified as relevant to the claim to reopen or that would 
otherwise substantiate his or her claims for VA benefits.  
See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001).  

As noted, while the VCAA eliminated the concept of a "well-
grounded claim," it did not eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened, and adjudicated on the merits, taking 
into account VA's redefined obligations with respect to the 
duty to assist the veteran in developing evidence.  VA must 
ensure that all other due process requirements have been met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as that which has not been 
previously submitted, and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the new standard as set forth by the regulatory 
amendment, the question at issue becomes "whether the 
evidence raises a reasonable possibility of substantiating 
the claim."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  The 
duty to notify has remained in effect, and pursuant to a VBA 
Fast Letter, No. 01-13 (Fed. 5, 2001), there is a duty to 
obtain evidence from any new source identified by the 
claimant.  Again, the Board emphasizes that the regulatory 
amendment is effective prospectively for claims filed on or 
after August 29, 2001.  The veteran's current appeal will 
therefore be decided under the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case such 
as the one under consideration have remained unchanged.  
Service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service, 
was aggravated during service.  See generally 38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Further, service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2001).  In addition, while a showing of a "well-
grounded claim" is no longer a valid basis for establishing 
service connection, see VCAA supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  In order for a 
grant of service connection to be warranted, there must be 
medical evidence of a present disability, evidence of an 
injury or disease in service, and competent medical evidence 
of a nexus or link between the currently diagnosed disorder 
and the veteran's active service.  

The evidence considered by the RO in reaching its February 
1988 decision consisted of the veteran's service medical 
records pertaining to his first period of active duty from 
September 1961 to August 1965, private clinical treatment 
records dating from December 1986 to June 1987, and the 
report of a VA rating examination conducted in December 1987.  
The medical evidence generally disclosed that the veteran was 
diagnosed with myopia and presbyopia, and he was then shown 
to have 20/60 uncorrected, and 20/20 corrected vision 
bilaterally.  He was also shown to have what the RO 
characterized as bilateral hearing loss in the high frequency 
range.  The veteran's claim for service connection for loss 
of vision was denied on the basis that his claimed loss of 
vision was shown to have been due to diagnosed myopia and 
presbyopia, which were considered to be congenital or 
developmental disorders.  The veteran's loss of vision was 
therefore determined not to be a compensable disability for 
VA benefits purposes.  

The veteran's "bilateral hearing loss" was denied on the 
basis that it was not shown to have been incurred or 
aggravated during the veteran's active service.  A review of 
the audiometric examination discloses, however, that the 
veteran did not then have any present disability with respect 
to hearing loss in either the left or the right ears, 
although he had complained of experiencing tinnitus in the 
left ear.  The veteran was shown to have a 15-decibel loss at 
4000-hertz (Hz) in the right ear, and a 25-decibel loss at 
4000 Hz in the left ear.  Speech audiometry was 100 percent 
bilaterally.  

In November 1998, the veteran attempted to reopen his 
previously denied claims for service connection for hearing 
loss and for loss of vision.  Evidence received since the 
February 1988 final decision consists of service medical 
records pertaining to the veteran's second period of active 
duty from September 1984 to July 1987, private and VA 
clinical treatment records dating from January 1997 through 
June 1999, the report of a VA rating examination dated in 
September 2001, multiple personal statements by the veteran 
made in support of his claim, and a transcript of personal 
hearing testimony given before the undersigned Board member 
at the RO in May 2002.  The veteran's claims to reopen were 
initially denied by an April 1999 rating decision.  Based 
upon additional medical evidence presented, service 
connection for left ear hearing loss was established by a 
rating decision of February 2002.  By that rating decision, 
however, it was still determined that the veteran had failed 
to submit new and material evidence with respect to his right 
ear hearing loss, because under the current regulation, he 
still was not shown to have a present disability with respect 
to the hearing acuity in his right ear.  The veteran's 
attempt to reopen the previously denied claim for service 
connection for loss of vision was denied because although the 
evidence tended to show that the veteran's vision problems 
may have increased in severity, such disability was still 
considered to be a congenital or developmental defect, and 
therefore was not a disability for VA benefits purposes.  

a.  Right Ear Hearing Loss

As noted, in February 1988, although the veteran was shown to 
have a 15- and 25-decibel loss of hearing acuity at 4000 Hz, 
and was considered at that time to have high frequency 
hearing loss, the prior claim was denied because such hearing 
loss was not shown to have been incurred in service.  Since 
February 1988, new regulations governing how impaired hearing 
may be considered as a disability have been adopted.  Under 
the criteria set forth under 38 C.F.R. § 3.385 (2001) which 
is currently in effect, impaired hearing will be considered 
to be a disability for VA benefits purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above-captioned 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

At the time of the December 1987 VA rating examination, the 
veteran was clearly not shown to have a disability with 
respect to his hearing under the now current standards, given 
that he only had 15- and 25-decibel loss at 4000 Hz in the 
left and right ears, respectively.  Moreover, his speech 
recognition scores were 100 percent bilaterally.  See 
38 C.F.R. § 3.385.  The report of the September 2001 rating 
examination discloses that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
15
20
LEFT
10
15
10
15
40

The average puretone decibel loss in the left ear was 12 
decibels, and in the right ear was 20 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
bilaterally.  While such results showed that the veteran had 
a present disability with respect to his hearing in the left 
ear due to the demonstrated 40-decibel loss at 4000 Hz, he 
was not shown to have a hearing loss disability in the right 
ear as contemplated under 38 C.F.R. § 3.385.  

The validity of the results of the September 2001 rating 
examination were confirmed by the audiometric tests performed 
in July 1987 during the course of the veteran's service 
separation examination.  At that time, he was clearly shown 
to have a hearing loss disability in the left ear, but in the 
right ear, the veteran was not shown to have loss of acuity 
in any of the frequencies of at least 26 decibels.  

The Board finds that even to the extent that the veteran's 
current level of impairment of hearing acuity in the right 
ear could be considered to have been incurred during his 
active service, it is still not of such severity as to 
constitute a disability for VA benefits purposes under the 
current regulatory criteria.  At his personal hearing before 
the undersigned Board member, the veteran testified, in 
substance, that he was exposed to acoustic trauma during 
service, and that sounds heard through his right ear appeared 
muffled as though he were underwater.  The Board does not 
doubt the sincerity of the veteran's assertions to that 
effect.  The objective medical evidence, however, fails to 
establish that the veteran currently experiences hearing loss 
in his right ear sufficient to be considered as a present 
disability for VA benefits purposes.  

Given that the objective medical evidence submitted since 
February 1988 fails to disclose a present disability with 
respect to right ear hearing loss, such does not constitute 
new and material evidence sufficient to reopen the veteran's 
claim for service connection for hearing loss in his right 
ear.  The Board recognizes that such medical evidence was not 
of record in February 1988, but given that it fails to 
establish a present disability with respect to right ear 
hearing loss, it is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim to reopen, and does not contribute to a more 
complete picture of the veteran's claim for service 
connection.  Therefore, the veteran's attempt to reopen the 
previously denied claim for service connection for right ear 
hearing loss must be denied.  

b.  Loss of Vision

As noted, prior to February 1988, the veteran was shown to 
have impaired vision bilaterally, and was diagnosed with 
myopia and presbyopia.  His distant vision at that time was 
corrected from 20/60 to 20/20.  Further, as noted, the 
veteran's claim was denied on the basis that myopia and 
presbyopia were considered to have been congenital or 
developmental defects, and were not therefore disabilities 
for VA benefits purposes.  

The evidence received since February 1988 continues to show 
that the veteran suffers from myopia and presbyopia, and that 
his vision appears to have deteriorated somewhat in the 
intervening years.  For example, in April 1987, the veteran 
was shown to have uncorrected distant vision of 20/200, and 
20/400 in his right and left eyes, respectively.  The vision 
was correctable to 20/25, and 20/20 in the right and left 
eyes, respectively.  Near vision in the right and left eyes 
was 20/50 and 20/70, respectively.  At the time of the 
veteran's service separation examination, conducted in July 
1987, his uncorrected distance vision was shown to be 20/200, 
bilaterally, and correctable to 20/20 and 20/15 in the right 
and left eyes, respectively.  

In May 2002, the veteran testified that he had worn glasses 
since age 14, and continued to wear glasses to the present 
time.  The veteran stated that he was unable to recall any 
specific injury to his eyes while in service, but noted that 
his eyeglass prescriptions had changed over the years.  

As discussed, the veteran's myopia and presbyopia continue to 
be considered congenital or developmental defects, and are 
therefore not considered to be disabilities for VA benefits 
purposes.  The veteran's claim for service connection for 
loss of vision was denied on that basis in February 1988.  
The evidence received since that time tends to show that the 
veteran's vision has grown worse over time, but the veteran 
has failed to present any evidence to suggest that he suffers 
from eye disorders other than myopia or presbyopia.  In 
February 1988 as now, presbyopia and myopia are congenital or 
developmental defects.  Accordingly, as a matter of law, 
service connection cannot be established for defective 
vision.  See 38 C.F.R. § 3.304(c) (2001).  

As with the veteran's claim to reopen with respect to right 
ear hearing loss, the evidence submitted since February 1988 
is "new" in the sense that it had not been previously 
considered, and was not of record in February 1988.  In light 
of the fact that the disability at issue is a developmental 
or congenital defect, however, and that the newly submitted 
evidence fails to address that point, such evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim to reopen.  In 
short, the evidence does not contribute to a more complete 
picture of the veteran's claim for service connection.  

The Board recognizes that the veteran has made statements and 
given testimony that he experiences hearing loss in his right 
ear, and that he believes that his loss of vision was 
incurred in his active service.  Such statements, however, do 
not constitute medical evidence because as a lay person, the 
veteran is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to etiology.  See generally Moray v. Brown, 5 
Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Because the evidence submitted since February 1988 is not new 
and material, the veteran's claims for service connection for 
right ear hearing loss and loss of vision cannot be reopened 
at this time.  Medical evidence such as clinical treatment 
records or an audiometric examination report showing right 
ear hearing loss to be of such severity as to constitute a 
disability as defined by 38 C.F.R. § 3.385, or other medical 
evidence showing that the veteran sustained some sort of eye-
injury or disease (other than a congenital defect) in service 
would be required to reopen his claims for service 
connection.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claims for service connection for right ear hearing loss and 
for loss of vision.  See Graves v. Brown, 8 Vet. App. 522, 
524-25 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for right ear hearing 
loss has not been reopened, and such claim remains denied.  

New and material evidence not having been submitted, the 
veteran's claim for service connection for loss of vision has 
not been reopened, and such claim remains denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

